Motion Granted in Part; Vacated and Remanded and Memorandum Opinion
filed January 17, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00859-CV

                         MIGUEL CUEVAS, Appellant
                                        V.

                  MARIA ELIZABETH ARRIAGA, Appellee

                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-29125

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed April 2, 2018. On November 6,
2018, this court abated the appeal and ordered the parties to conduct mediation. On
January 2, 2019, the parties filed an agreed motion to reverse the judgment and
remand the cause to the trial court for rendition of judgment in accordance with the
parties’ settlement agreement. See Tex. R. App. P. 42.1. The motion is granted in
part. Pursuant to Texas Rule of Appellate Procedure 42.1(a)(2)(B), we set aside the
trial court’s judgment signed April 2, 2018, and remand the cause to the trial court
for rendition of judgment in accordance with the parties’ agreement.



                                              PER CURIAM




Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2